  Case 3:17-cv-00609-B Document 35-1 Filed 11/08/18                   Page 1 of 1 PageID 268


                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

TONY AND MII’S, INC.                             §
TONY THANGSONGCHAROEN, and                       §
SOMNUEK THANGSONGCHAROEN                         §    Case No. 3:17-cv-609-B
                                                 §
               Plaintiffs,                       §
                                                 §
       vs.                                       §
                                                 §
UNITED STATES OF AMERICA,                        §
                                                 §
               Defendant.                        §

       ORDER ON STIPULATED MOTION TO MODIFY SCHEDULING ORDER
                AND FOR CONTINUANCE OF TRIAL SETTING

       Before the Court is the parties’ stipulated motion for a second modification of the

scheduling order and for a continuance of the trial in this matter, currently set for April 1, 2019.

For the reasons stated in the motion, and for good cause showing, the Court GRANTS the

motion. The Scheduling Order [D.E. 25] in this matter is hereby modified as follows:

       The Deadline for Dispositive Motions is March 5, 2019;

       The Deadline for Completion of Discovery is February 5, 2019;

       The Deadline for Pretrial Disclosures and Objections is April 15, 2019;

       The Deadline for Pretrial Materials is May 20, 2019;

       The Pretrial Conference is set for _________________, 2019; and

       The Trial Date is set for ____________________, 2019.

SO ORDERD.

       SIGNED: ______________________, 2018.


                                                       JANE J. BOYLE
                                                       UNITED STATES DISTRICT JUDGE


                                              Page 1 of 1
